Citation Nr: 0033414	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  96-13 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial, compensable evaluation for 
residuals of chalazions of the left eyelid.  



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to June 1995.



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which denied service connection 
for a chalazion of the left eyelids.  In May 1997, the RO 
granted service connection and assigned a zero percent 
evaluation, effective July 1, 1995.  

In July 2000, the RO granted service connection for left 
carpal tunnel syndrome and assigned a zero percent 
evaluation, effective July 1, 1995.  The RO also granted 
service connection for low back strain and assigned a 10 
percent rating, effective July 1, 1995.  The RO notified the 
veteran of the decision in August 2000.  

In August 2000, the veteran submitted a statement 
acknowledging receipt of the July 2000 Supplemental Statement 
of the Case.  The veteran included additional information 
regarding his low back symptomatology.  The RO notified the 
veteran by letter dated in October 2000 that his August 2000 
letter did not constitute a Notice of Disagreement and that 
this would need to be filed by August 9, 2001; the veteran 
has not responded.  


FINDING OF FACT

The probative evidence shows that the veteran's corrected 
visual acuity is 20/20, with no visual field deficits, and 
that the chalazions of the left eyelid are healed without 
disabling residuals.  


CONCLUSION OF LAW

The criteria for an initial, compensable evaluation for 
residuals of chalazions of the left eyelid have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.84a, 4.118, 
Diagnostic Codes 6015, 6032, 7800 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show the veteran complained of 
eye problems in March 1983.  Examination showed a small stye 
infection on the left upper eyelid.  Ophthalmology 
examination showed a chalazion of the left upper eyelid.  The 
veteran's left eye visual acuity was 20/20.  The examiner 
scheduled the veteran for incision and drainage of the 
chalazion four days later.  

The veteran was next seen for a cyst on the left lower eyelid 
in April 1988.  During ophthalmology examination, the 
examiner noted that the lesion had been present for several 
months and had been drained several weeks earlier due to 
infection.  Examination showed an external, moderate sized 
chalazion of the left lower eyelid.  The veteran's left eye 
visual acuity was 20/20.  The examiner scheduled the veteran 
for another incision and drainage.  The procedure was 
performed in May 1988.  

The veteran was seen in September 1994 for recurrence of a 
nontender lump on the left upper eyelid.  The assessment was 
chalazion of the left upper eyelid and he was referred for an 
ophthalmology consultation, during which the examiner noted a 
5-6 month history of recurrent chalazion of the left eye.  
The examiner described it as moderate, red and nontender.  
The veteran's corrected left eye visual acuity was 20/20.  
The impression was chalazion of the left upper eyelid and the 
examiner recommended incision and drainage if hot soaks did 
not resolve the problem.  During the follow-up examination in 
November 1994, the examiner recommended excision.  The 
veteran's corrected left eye visual acuity was 20/20.  The 
incision and drainage were performed on the same day.  During 
an optometry examination later that month, the veteran's 
corrected left eye visual acuity was 20/20.  The remaining 
service medical records show no recurrence of the chalazion 
of the left upper or lower eyelids.  

The veteran underwent a VA visual examination in September 
1995.  The examiner noted a history of recurrent chalazion of 
the left upper and lower eyelids on three occasions during 
the prior twelve years, and that the veteran was last treated 
in 1994.  The only other condition the veteran recalled was a 
small spot near the center of the retina in each eye.  The 
veteran's corrected left eye visual acuity was 20/20.  
Diplopia field testing was not indicated.  External 
examination of the eyes showed that the pupils were round and 
equal and reacted normally to light.  Examination of the 
eyelids and adnexa showed that there was no chalazion 
present.  There was a mild seborrheic blepharitis of each 
eye.  The conjunctiva showed no significant abnormality, the 
corneas were clear, and the irides were blue.  There was no 
extraocular muscle imbalance found.  Slit lamp examination 
showed that the anterior chambers appeared adequate and the 
lenses were clear.  Intraocular pressure in both eyes was 
normal.  Visual field testing was not indicated.  The 
diagnosis was a history of recurrent chalazion of the left 
eye.  

The veteran also underwent a VA general medical examination 
in September 1995.  The physical examination portion did not 
show examination of the left eye.  The examiner's diagnosis 
included a history that the veteran had a chalazion on his 
left upper eyelid, which had its onset in 1983.  The examiner 
noted that this recurred about every six months and had to be 
incised and drained.  The examiner also noted that at the 
time of the examination, it was only slightly inflamed.  The 
examiner then referred to the special eye examination.  

In his April 1996 Substantive Appeal, the veteran argued that 
the chalazion of his left eye was not a congenital or 
developmental defect.  He recited a history of the in-service 
medical treatment for the recurrent chalazion of his left 
eye, arguing that this disorder was secondary to infection.  
He did not allege any recurrence of the left eye chalazion or 
any other symptoms since separation from active service, and 
made no specific contentions regarding recurrence of the left 
eye chalazion or any other symptoms in his remaining 
statements in support of his claim.  

In July 1997, the Board remanded the case to the RO for 
additional medical development.  The Board requested the RO 
to provide the veteran another VA eye examination because of 
the inconsistent findings as to whether or not there was a 
chalazion of the left eye during the September 1995 VA 
examinations.  

The veteran underwent a VA eye examination in October 1998.  
The examiner noted a history of the recurrent chalazion of 
the left eyelid status post incision and drainage.  The 
veteran stated that he had residual scar tissue that felt 
like a knot under the left upper eyelid.  On examination, his 
corrected left eye visual acuity was 20/20.  There was full 
motility and no diplopia.  The pupils were equal, round and 
reactive, and there was no afferent defect.  External 
examination revealed a normal eyelid appearance, with no skin 
scars and no chalazion present.  Slit lamp examination showed 
that when the eyelids were everted there was no chalazion 
seen.  There was a very small, tarsal scar of the left upper 
eyelid with a normal eyelid position.  The conjunctiva were 
quiet in both eyes, the corneas were clear in both eyes, the 
anterior chambers were deep and clear in both eyes, and the 
iris and lens were normal in both eyes.  Fundus examination 
was normal in both eyes.  The diagnosis was a history of 
chalazion of the left upper eyelid but with no chalazion 
present at that time, and a small, nearly invisible tarsal 
scar of the left upper eyelid with no visual or functional 
significance.  The examiner also indicated that the veteran 
had idiopathic blepharitis.   

Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The governing regulations include 38 C.F.R. §§ 4.1, 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Newly enacted legislation now provides that the Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5107(b)).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2000).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).

The Schedule provides a minimum 10 percent rating for benign, 
new growths (eyeball and adnexa, that are other than 
superficial), which result in impaired vision.  Where the new 
growth is healed, the Schedule provides that the rating 
should be based on residuals.  38 C.F.R. § 4.84a, Diagnostic 
Code 6015 (2000).  

The Schedule also provides that where there is a loss of a 
portion of the eyelids, the disability should be rated as 
disfigurement under 38 C.F.R. § 4.118 (2000).  38 C.F.R. 
§ 4.84a, Diagnostic Code 6032 (2000).

The Schedule provides a zero percent rating for disfiguring 
scars of the head, face, and neck that are no more than 
slight, and a 10 percent rating for moderately disfiguring 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  

Increased Rating
Initial Matter

The Board initially notes that the law has recently changed 
with respect to the duty to assist.  38 U.S.C.A. § 5107(a) 
(West 1991).  This new law has eliminated the requirement 
that a claim be well grounded before the duty to assist can 
attach.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 U.S.C.A. § 5107 (West 
1991).

Under the new law, the Secretary is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(a)).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5102(b)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Additionally, as part of assisting a claimant, the Secretary 
shall provide a medical examination or obtain a medical 
opinion when there is competent evidence of a current 
disability, there is evidence that the disability or symptoms 
may be associated with service, and the record does not 
contain sufficient medical evidence to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(d)(1)-(2)).

The evidence includes the service medical records and the 
reports of VA compensation examinations, along with VA 
treatment records.  Pursuant to the July 1997 remand, the RO 
obtained all outstanding VA treatment records and the veteran 
was provided another VA examination in October 1998.  The 
veteran has not identified any other evidence in support of 
his claim that has not been requested or obtained.  Thus, the 
Board finds that all relevant evidence necessary to 
substantiate the veteran's claim for increased disability 
benefits has been requested or obtained.  




In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under the new law.  Moreover, 
the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal, 
and has done so.  In view of the foregoing, the Board finds 
that the veteran will not be prejudiced by its actions and 
that a remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claim.  

Analysis

The veteran's service-connected disability can be rated by 
analogy to a benign growth affecting the adnexa of the eye.  
38 C.F.R. § 4.20.  As previously stated, the Schedule 
provides a minimum 10 percent rating if the chalazion of the 
left eyelids results in impaired vision.  Where the new 
growth is healed, a compensable rating may be warranted if 
there are disabling residuals.  38 C.F.R. § 4.84a, Diagnostic 
Code 6015.  

None of the medical evidence dated during or subsequent to 
service shows that the recurrent chalazion of the left 
eyelids has ever resulted in impaired vision.  In addition, 
the probative evidence demonstrates that there is no current 
chalazion and that there are no disabling residuals.  The 
service medical records show that in September 1994, the 
veteran's corrected left eye visual acuity was 20/20 and that 
during follow-up examinations in November 1994, it remained 
20/20.  

When the veteran's visual acuity was tested on VA 
examinations in September 1995 and October 1998, corrected 
left eye visual acuity was 20/20.  The examiner who performed 
the October 1998 examination opined that there was a nearly 
invisible residual scar from the chalazion of the left upper 
eyelid, which was of no visual or functional significance.  
The veteran does not contend and the evidence does not show 
that he has any visual impairment as a result of the 
chalazion.  

The probative evidence shows that there has been no 
recurrence of a left eyelid chalazion since 1994 and there 
are no residuals other than the presence of a nearly 
invisible scar on the left eyelid.  The veteran has undergone 
thorough VA examinations, with essentially normal findings.  
Although seborrheic blepharitis has been noted, it was 
characterized as idiopathic by the October 1998 examiner and 
the examiner specifically stated that no chalazion was found.  
Although it was noted at the time of the VA general medical 
examination in September 1995, that the chalazion recurred 
about every six months and has to be incised and drained, 
this is not probative because it is inconsistent with the 
remaining medical findings and history otherwise noted.  In 
fact, there has been no documented recurrence of the 
chalazion of the left upper eyelid since 1994, and the 
probative evidence does not show any disabling residuals.

If the veteran's service-connected disability were rated by 
analogy to loss of a portion of the eyelids, such is to be 
rated as disfigurement.  A zero percent rating is warranted 
for a disfiguring scar of the head, face, and neck that is no 
more than slight, and a 10 percent rating for moderately 
disfiguring scars.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
In this case the veteran's scar appears to be even less than 
slight.  Nor is it tender and painful.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

For these reasons, the Board concludes that the evidence is 
not evenly balanced and the criteria for an initial, 
compensable evaluation for residuals of a chalazion of the 
left upper eyelid have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.84a, 4.118, Diagnostic Codes 
6015, 6032, 7800 (2000).  

A compensable disability evaluation is denied based on the 
totality of the evidence, without predominant focus on the 
recent evidence of record.  Such review is consistent with 
the Court's recent decision in Fenderson.  Finally, as the 
Board has not herein assigned any increase, the question of 
staged ratings is not at issue; the veteran is in receipt of 
one continuous percentage rating.  







ORDER

An initial, compensable evaluation for residuals of 
chalazions of the left eyelid is denied.  




		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

 

